Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED ACTION

1.	This action is responsive to:  an original application filed on ****.	
2.	Claims 1-12 are currently pending and claims * and * are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on *****. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

    Priority

4.	Priority claimed.
   Drawings

5.	The drawings filed on **** are accepted by the examiner. 

                                         Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Macy et al. (US Publication No. 20040120518), hereinafter Macy.  

Regarding claim 1: 
shuffling an order of execution of multiplication operations between elements of a first matrix and elements of a second matrix for a matrix multiplication operation between the first matrix and the second matrix (Macy, ¶22, 26).
 and performing the matrix multiplication operation based on the shuffled order of execution (Macy, ¶28-29).
Regarding claim 4: 
wherein the shuffling comprises shuffling the order of execution of the multiplication operations between the elements of the first matrix and the elements of the second matrix by changing an order of execution of vector multiplication operations for the matrix multiplication operation (Macy, ¶29-30).
Regarding claim 5: 
Macy does not explicitly suggest, wherein the shuffling comprises shuffling the order of execution of the multiplication operations between the elements of the first matrix and the elements of the second matrix by changing an order of execution of multiplication operations between elements of a row vector and elements of a column vector for at least one of vector multiplication operations for the matrix multiplication operation; however, in a same filed of endeavor Johnson disclose this limitation (Johnson, ¶31-32, 141).
Regarding claim 6: 
wherein the shuffling comprises generating one or more progressions based on dimensions of the first matrix and the second matrix and shuffling the order of execution of the multiplication operations between the elements of the first matrix and the elements of the second matrix based on the one or more progressions (Macy, ¶26).
Regarding claim 7:
one or more processors (Macy, ¶17).
 and a memory storing one or more programs to be executed by the one or more processors, wherein the programs include commands to perform operations comprising (Macy, ¶12) shuffling an order of execution of multiplication operations between elements of a first matrix and elements of a second matrix for a matrix multiplication operation between the first matrix and the second matrix (Macy, ¶22, 26).
and performing the matrix multiplication operation based on the shuffled order of execution (Macy, ¶28-29).


Claim Rejections - 35 USC § 103
	
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3,  are rejected under 35 U.S.C §103 as being unpatentable over *** (US Publication No. ******), hereinafter ***** and in view of **** (US Publication No. ****), hereinafter ****.  

Regarding claim 2:
Macy does not explicitly suggest, wherein the matrix multiplication operation is performed for at least one of encryption and decryption based on a post-quantum cryptographic (PQC) algorithm; however, in a same filed of endeavor Johnson disclose this limitation (Johnson, ¶39, 111).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of matrix multiplication of Macy with the encryption use to prevent code-lifting attack disclosed in Johnson in order to secure the device, stated by Johnson at para.126 and para.2.

Regarding claim 3: 
wherein at least one of the first matrix and the second matrix is secret information that is repeatedly used for performing at least one of the encryption and the decryption (Macy, ¶41).
Regarding claim 8: 
Macy does not explicitly suggest, wherein the matrix multiplication operation is performed for at least one of encryption and decryption based on a post-quantum cryptographic (PQC) algorithm; however, in a same filed of endeavor Johnson disclose this limitation (Johnson, ¶39, 111).
Regarding claim 9: 
wherein at least one of the first matrix and the second matrix is secret information that is repeatedly used for performing at least one of the encryption and the decryption (Macy, ¶41).
Regarding claim 10:
wherein the shuffling comprises shuffling the order of execution of the multiplication operations between the elements of the first matrix and the elements of the second matrix by changing an order of execution of vector multiplication operations for the matrix multiplication operation (Macy, ¶26-30).
Regarding claim 11: 
Macy does not explicitly suggest, wherein the shuffling comprises shuffling the order of execution of the multiplication operations between the elements of the first matrix and the elements of the second matrix by changing an order of execution of multiplication operations between elements of a row vector and elements of a column vector for at least one of vector multiplication operations for the matrix multiplication operation; however, in a same filed of endeavor Johnson disclose this limitation (Johnson, ¶31-32, 141).
Regarding claim 12: 
wherein the shuffling comprises generating one or more progressions based on dimensions of the first matrix and the second matrix and shuffling the order of execution of the multiplication operations between the elements of the first matrix and the elements of the second matrix based on the one or more progressions (Macy, ¶26).

   Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890